 CALIFORNIA PELLET MILL COMPANYCalifornia PelletMill Company, a subsidiary of In-gersoll-Rand Company and International Associa-tion of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No.115, Local Lodge No. 68.Case 20-CA-9432July 23, 1975DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn February 7, 1975,Administrative Law JudgeHenry S.Salim issued the attached Decision in thisproceeding.Thereafter,the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision and an answering brief.Pursuant to the.provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the Na-tional LaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent manufactures feed mill machinery. Inlate June1974,2 theInternational Association of Ma-chinists and Aerospace Workers,AFL-CIO,DistrictLodge No. 115, Local LodgeNo. 68, hereinafter theUnion,began an organizing campaign among the of-fice and technical employees at Respondent's SanFrancisco facility.The Unionhas representedRespondent's production and maintenance employ-ees at San Francisco for over 30 years.On August 2,the Union filed unfair labor practice charges againstRespondent,and on September 27, complaint issued.After obtaining authorization cards from 32 of 49office and technical employees,theUnion, on Au-gust 12, requested recognition.On August 15, Re-spondent refused recognition and, on August 19, theUnion filed a petition for an election.On December16, after the hearing in this case,the representationpetition was dismissedby theRegional Director.The complaint alleged that Respondent committednumerous violations of Section 8(a)(1) and (3) of theAct. The General Counsel further alleged that theUnion represented a majority of employees in theappropriate unit on all material dates and requestedthat a bargaining order issue as part of the remedy.'inasmuch as the record and briefs adequately present the issues andpositions of the parties,Respondent's request for oral argumentisherebydenied.2Unless otherwisenoted, alldates hereinafterare in 1974.435While we reach many of the same ultimate conclu-sions as the Administrative Law Judge, we feel com-pelled to explain our reasons and rationale for reach-ing those conclusions, because the Decision of theAdministrative Law Judge is in many respects inade-quate and inaccurate. Accordingly, we have set outbelow our findings and conclusions in this case.The complaint alleged that on or about July 18Respondent instituted wage increases in order to dis-courage employees from supporting the Union. Theevidence indicated that employees received a 6-per-cent raise in their paychecks on or about July 18.Respondent has weekly pay periods, and the checksincluded amounts that made the raise retroactive toJuly 1. Respondent admittedly learned of theUnion's organizing efforts on July 12. In the past,Respondent had regularly instituted raises annuallyat Christmastime.The Administrative Law Judge misstates the lawby implying that General Counsel, to establish a vio-lationofSection8(a)(1),must show thatRespondent's promises or implementation of benefitswere conditioned upon the employees' rejection ofthe Union. It is well-settled law that the unlawfulnessof wage increases or other benefits may stem fromtheir timing and impact. As the Supreme Court stat-ed inN.L.R.B. v. Exchange Parts Co.,375 U.S. 405(1964);The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside the vel-vet glove. Employees are not likely to miss theinference that the source of benefits now confer-red is also the source from which future benefitsmust flow and which may dry up if it is notobliged.However, having examined all factors surroundingRespondent's wage increase and considering our-selves bound by the Administrative Law Judge'scredibility findings, we are unable to conclude thatRespondent's wage increase violated Section 8(a)(1).Though the timing of the wage increases makes themclearlysuspect,Respondent presented evidence,credited by the Administrative Law Judge, indicatingthat Respondent began discussing the increases 4 to6 weeks prior to the appearance of the Union andthat Respondent made a final decision on June 26 toimplement the increases. Respondent contends thatthe wage increases were instituted to compensate em-ployees for a lack of increases during the period ofFederal wage and price controls. We note that thewage increases were implemented nationally and in-cluded all office and technical employees at all ofRespondent's facilities in the United States. Underthese circumstances, we can infer no unlawful motive 436DECISIONSOF NATIONALLABOR RELATIONS BOARDinRespondent's instituting its wage increases, andwe shall dismiss this allegation of the complaint.The complaint alleged that on or about July 22Respondent instituted a program under which em-ployees could discuss their problems directly with arepresentative of Respondent in order to discouragetheir support for the Union as their collective-bar-gaining representative.Again,theAdministrativeLaw Judge apparently decided this issue by applyinga test of whether or not General Counsel proved thatRespondent's implementing of a benefit was condi-tioned upon employees'rejecting the Union.Further,theAdministrative Law Judge states that GeneralCounsel did not prove that Respondent'spurposewas to discourage union activity and summarily con-cludes that Respondent was acting pursuant to legiti-mate business purposes.Again,however,adequatediscussion is lacking as to what inference should bedrawn from the timing and impact of Respondent'simplementing a program for employees to discussgrievances with management,shortly after learningof the Union's organizing efforts.In examining this matter,we are bound by the Ad-ministrative Law Judge's factual finding that Re-spondent had long had a policy whereby employeescould discuss problems with a management personwith more authority than their immediate supervisor.On July 22,Respondent posted a notice indicatingthat Lou Ghilardi,Respondent'spersonnel director,was available by appointment to discuss problemswith employees.The Administrative Law Judge ap-parently credited testimony indicating that RobertTreseler,who was Respondent's treasurer and hadpreviously taken time to discuss problems with em-ployees, had requested of Respondent that someoneother than he be available for employee problemsbecause he was too occupied with other matters.Therefore,according to Respondent's evidence ac-cepted by the Administrative Law Judge,Ghilardiwas appointed to take Treseler's place as a manage-ment official available to discuss employee problems.Under these circumstances,we must conclude thatRespondent effectively rebutted any inference of ille-gality we might draw from the timing and impact ofthe appointment of Ghilardi to be available for em-ployee problems.On this record,we cannot find thatthe substitution of Ghilardi for Treseler conferredany benefit on employees, and we shall dismiss thisallegation of the complaint.The complaint alleged that on or about July 24Respondent,through its supervisor,Yavorsky,threatened employees that restrictionsmight beplaced on their working conditions if they selectedthe Union.In order to decide this issue,itwas thefunction and duty of the Administrative Law Judgeto decide between the conflicting testimony of twowitnesses.The Administrative Law Judge's commentthatGeneral Counsel presented"not a modicum ofevidence" is an unwarranted and inaccurate charac-terization of the evidence.Apparently,in decidingthis issue,the AdministrativeLaw Judgecredited thetestimony of SupervisorWright over that of employ-ee Robinson.In effect,Wright testifiedthat Yavor-sky discussed various possibilities that might occurafter unionization,while Robinson testifiedthat Ya-vorsky stated that certain changes woulddefinitelyoccur.We are not convinced that the AdministrativeLaw Judge's credibilityresolutionwas clearlyerrone-ous, and we shall accordingly affirm his dismissal ofthis allegation of the complaint.Nonetheless, basedon our reading of the record and the testimony of thetwo witnesses,we deem theAdministrative LawJudge's characterization of General Counsel's evi-dence unjustified.Such comment does not promotein each partya confidence that its evidence will beproperly weighed and evaluated prior to resolution ofthe issues.The complaint allegedthat on or about July 24Respondent's supervisor,Yavorsky,told employeesthat BruceWindhorst had been discharged for en-gaging in union activities.From the record,it is un-disputed thatYavorskymade the remarkattributedto him.Yavorskywas addressing employees in thedata processing department and statedthat he didnot believethatBruceWindhorstwas let go for otherthan his union activities.Despite a recitation of thetestimonyabout Yavorsky's remark, the Administra-tive LawJudge failedto rule specificallyon this alle-gation. Basedon the AdministrativeLaw Judge's dis-missalofallthe8(a)(1)allegationsand hisdiscrediting of Robinson's testimony to the extent itconflicted with his findingsof fact,we must presumethat the AdministrativeLaw Judge creditedthe testi-mony ofSupervisorWright that Yavorsky's remarkwas made in obvious jest.Although we are troubledby the Administrative Law Judge's failure toprovidea ruling and supporting rationale on this allegation,we concludethat the remarkwas made in jest anddismiss this allegation of the complaint.The complaint alleged that on or about September16Respondenttold employeesthat recommenda-tionsfor improvedbenefits were being made to itsparent corporation in order to discourage support forthe Union. The complaintfurther alleged that on orabout September 16 Respondent instituted an em-ployee grievance committeein order todiscourageemployees from supportingthe Union. The Adminis-trativeLaw Judge,without adequate discussion ofthese allegations,summarily concludes that Respon-dent took these actions for legitimate business pur- CALIFORNIA PELLET MILL COMPANY437poses and recommends dismissal of these allegations.For the reasons set out below, we reverse and findthatRespondent's actions constituted clear viola-tions of Section 8(a)(1).On July 19, Ingersoll-Rand, which at that time wasdiscussing a merger with Respondent, conducted anemployee attitude survey at Respondent's San Fran-cisco facility. The July 19 survey was not alleged inthe complaint to have been unlawful. The survey ap-parently attempted to gauge for Ingersoll-Rand theattitudes of Respondent's employees about their pay,benefits, overtime, working conditions, etc. However,employees were not told of the purpose of the surveyand were not informed that it might lead to any cor-rective action. On August 15, Respondent's presi-dent, Soper, posted a notice informing employeesthat the results of the survey had been tabulated andthat Respondent would report them to employees.On September 16, Soper met with employees anddiscussed Respondent's reaction to the survey. Soperread from a prepared script which is part of the re-cord. Contrary to Respondent's contentions, we findthat during the course of the speech Soper promisedto recommend and implement benefits to employeesand further that Respondent demonstrated no legiti-mate business reason for doing so. Based on our in-terpretation of Soper's speech, read in connectionwith the visual presentation made to employees atthe time of the speech, we conclude that Respondentviolated Section 8(a)(1).As argued by Respondent to support its case, Sop-er, at certain points in his speech, did state that hewas under legal restrictions because of the Union'sorganizing campaign. Soper's speech reads, in part,as follows:Iwant to point out that I am reading my com-ments today because I want there to be no ques-tion later as to what I said here today. The unionhas filed a petition for an election with the Na-tional Labor Relations Board and thus I am un-der rather severe legal restrictions as to what Ican say or do until after this matter has beenresolved.package includes since that might be interpretedas inferring a promise of future improvements, ifyou vote down the union.However, Soper's disclaimer of any intention tochange benefits prior to the resolution of the unionmatter is contradicted at numerous other points inhis speech.In regard to pay, Harold Crickenberger made avisual presentation on September 16 that includedhis recommendations for employees at Respondent'sfacility? Following Crickenberger's presentation re-garding pay, Soper stated,inter alia,to employees:We agree in general with Crick's recommen-dation.We have recently obtained salary surveyinformation on other San Francisco companiesand our surveys do reflect both cost-of-livingand union wage increases.You will be interested to hear that Mr. SidTempleton of Ingersoll-Rand's corporate per-sonnel staff will be here for several days nextweek to assist in analyzing the salary surveysand to begin making preparations for implemen-tation of the Hay Salary System at CPM. TheHay` System is a nationally recognized system ofjob evaluation in which each salaried position israted on a point system and a salary range is setfor each job with a minimum and maximumrate.We will review the pay of salaried employeestwice each year as Crick suggests. And we willmake adjustments based on results of our salarysurveys, job performance, and the employees'contribution to the success of our business.Soper clearly promised employees a new and morebeneficial pay system. His promise to "make adjust-ments" can only be read as a promise to make im-provements in the pay of the employees. With regardto other benefits, after stating that no changes couldbe made because of the union matter, Soper stated,in part, as follows:Crick's recommendation on substituting theIngersoll-Rand pension planfor the CPM may—be a good one, and I am pleased to report thatIngersoll-Rand has asked a consulting firm spe-With regards to Crick's [Harold Crickenber-ger, a consultant for Ingersoll-Rand] recommen-dation regarding making available the full pack-ageofIngersoll-Randbenefits,thereisabsolutely nothing that we can do about it atthis time. Once a union has petitioned for anelection,management can make no generalchanges in pay, benefits, working conditions, orother matters under the law. We are not evenfree to describe what theIngersoll-Rand benefitIThevisual chart to which Crickenberger referred while discussing paywith employees read,in part,as follows:Pay. . . .RecommendationsSalary surveys of other companies in the area should be conductedtwice a year.Factorincreases in theCost-of-Living and major wage settlementsby labor unions intothe salary surveys.Review thepay ofindividual salaried employees twice a year andgrant ment increasesbased on salary trends, job performance, andcontribution to the business 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDcializing in pension plans to study both plansand make a recommendation as to which plan isof greatest value to CPM people.That statement obviously promised employees thatRespondent would implement or recommend imple-menting another pension plan if it would prove morebeneficial to employees.As toworking conditions,Soper announced hewas appointing an employee "task force" to look intoproblemswithphysicalworking conditions atRespondent's facility and report back to him. Hepromised that thereafter he would inform employeesof "our plans for corrective action." Thereby, Soperpromised employees that he would improve the phys-ical working conditions, a clear benefit to employees.As topromotions,Soper informed employees:On promoting from within, I don't mean toinfer that every salaried job will be filled by aninternal candidate.But let me assureyou thatwe will look seriously at all internal candidatesbefore we go outside to fill salaried jobs here atCPM.Once again, Soper promised a benefit to employeesby assuring them that Respondent would considerthem for promotion prior to any outside hiring.At other points in his speech, Soper promised em-ployees that management would begin holding regu-larmeetings to better communications with employ-ees.He also agreed with a recommendation that aformal appraisal system should be established andthat each employee should be appraised at least oncea year. In regard to job security, Soper agreed toimplement an appeal procedure under which em-ployees could appeal actions adverse to their inter-ests.Soper stated,"As far asIam concerned, thatprocedure is now in effect and you should feel free touse it while we are drawing up the details or inclusionin the salaried employee handbook." In summing uphis response to the employee attitude survey, Soperstated,inter alia:Iwant to thank Mr. Crickenberger for his effortsin analyzing the survey and presenting his con-clusions and recommendations.We are alreadydoing some of the things he has recommendedand we are certainly making plans to do some ofthe other things that have been identified for thefirst timehere today.We find Soper's speech of September 16 to be re-plete with explicit and implicit promises to recom-mend and implement numerous benefits for employ-ees.Coming during the Union's organizationalcampaign and subsequent to the Union's filing of apetition, the timing of the speech could hardly bemore suspect. Further, by promising to employeesthe very benefits the lack of which had encouragedthem to seek unionization,Respondent engaged inconduct clearly calculated to undermine support fortheUnion.Accordingly,we must infer from thesecircumstances that Respondent promised such bene-fits in order to discourage support for the Union.Respondent defends its action on the basis that itwas acting pursuant to legitimate business reasons.On the record before us, we find no such legitimatereasons for Respondent'spromising to recommendand implement improved benefits to employees. Itwas one matter for Ingersoll-Rand on July 19, priorto its consummating its merger with Respondent andwithout telling employees of the survey's purpose, toconduct a survey of employee attitudes about theiremployment. When the survey was made, no men-tion of corrective action was made to employees andno evidence indicated that the attitude survey wasintended to be used as a basis for improving benefits.Therefore, we find it a totally different and unlawfulmatter for Respondent, in September and during theUnion's organizational drive, to promise benefits toalleviate employee complaints as expressed in thesurvey.Under these circumstances Ingersoll-Rand'semployee attitude survey cannot be deemed a busi-ness justification for Respondent's promising to rec-ommend and implement improved benefits. Havingfound no legitimate business reasons necessitatingPresident Soper's announcement of new benefits, weconclude that Soper's speech of September 16 violat-ed Section 8(a)(1) of the Act.Following his speech of September 16, Soper im-plemented one promise by appointing three employ-ees to a"task force" that would report on problemswith physical working conditions at Respondent's fa-cility. Soper promised to take corrective action pur-suant to the task force's report. Respondent appar-ently contends that this action was fully lawfulbecause the task force's authority concerned onlyproblems with physical conditions and because thetask force was thus not a "grievance committee." Wedisagree. This action, taken pursuant to the promiseto improve physical conditions, clearly involved theemployees' terms and conditions of employment.Matters ranging from improving air conditioning tofixing office furniture are issues about which a unionmight seek to bargain. The creation of this task forcealong with a promise to take corrective action basedon its report would thus serve to undermine supportof the Union. Also, contrary to Respondent, we findno basis for concluding that the appointment of atask force was merely a continuation of the July em-ployee attitude survey. As stated above, the Inger-soll-Rand survey, taken without informing employ- CALIFORNIA PELLET MILL COMPANYees of its purpose, could not justify Respondent'spromise of benefits in September. We find that crea-tion of a task force to investigate physical conditionsalong with a promise of corrective action served todiscourage support for the Union and was thereforeviolative of Section 8(a)(1).4The General Counsel alleged that employee BruceWindhorst was discharged in violation of Section8(a)(3) of the Act.Windhorst was employed by Respondent for 13months as a cost accounting clerk and was dis-charged (Respondent contends "laid off") on July18. On July 12, Respondent first learned of the unionactivity at its facility when an employee informedTreseler,Respondent's treasurer, that Bruce Wind-horst had asked her to sign a union authorizationcard. It is not disputed that Windhorst was the firstemployeewhoseunionactivitycametomanagement's attention.Windhorst was discharged(or "laid off") about a week after Respondent be-came aware of his activities.Respondent contends that a decision was made inFebruary to lay off theleast senioremployee in thecost accounting departmentas soon asRespondentcompleted its computerization of the department.Respondent's evidence indicated that the computerprocess,after sometrial runs, was put into effect onJuly 17 and that thereafter Windhorst, the least se-nior employee, was laid off.The Administrative Law Judge stated in his Deci-sionthat "Windhorst's organizational activities weresuch that he could not be characterized as a no-ticeably prominent union proponent." That state-ment isboth unwarranted and of little relevance tothe resolution of this issue. More significance mustbe attached to Windhorst's being the first union pro-ponent whose activities became known to Respon-dent.However, having evaluated the recordand againconsidering ourselves bound by the AdministrativeLaw Judge's credibility findings,' we are compelledMember Kennedydoes not agree that Respondent's appointment of a"task force"on September 16 violated Sec. 8(a)(I). In his view,the taskforce was created for the sole purpose of reporting on physical conditionswhich had been the subjectof employee complaints during alawful surveystarted in July prior to the Union's organizing campaign.Member Kennedybelieves thatRespondent is not precludedby the filingof an election peti-tion from concluding its investigation of employee reports of inadequateworkingconditions in the plant.3 In that portion of his Decision where he discussed the alleged 8(aX3)violation,the AdministrativeLaw Judgefailed to mention or evaluate Su-pervisor Yavorsky's remark to the effectthatWindhorstwas let go for unionactivities. In that portionof his Decision where he discussed the alleged8(a)(1) violations, the Administrative Law Judge did mentionYavorsky'sremark butneglected to evaluate or rule on it.As stated heretofore, we canonly presume from his dismissal of all the 8(a)(I) allegationsthat the Ad-ministrativeLaw Judge credited SupervisorWright'sstatement thatYavorsky's remark was made in jest.Certainly,a discussionof Yavorsky'sremark is relevant to a resolutionof the 8(a)(3) issueHowever, considering439to dismiss the allegation of the complaint regardingWindhorst's discharge (or layoff). The Administra-tive Law Judge credited testimony presented by Re-spondent indicating that Respondent in February de-cided to discharge or layoff the least senior employeeinthecostaccountingdepartmentupon thedepartment's being computerized. Under these cir-cumstances, we are unable to conclude that Wind-horst was discharged or laid off in violation of Sec-tion 8(a)(3) of the Act.THE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of theAct. It is necessary, in order to effectuate the purpos-es of the Act, that Respondent be ordered to ceaseand desist from engaging in such unlawful activity.General Counsel requests an order that Respon-dent be required to recognize the Union and to bar-gain collectively with it. It is not disputed that theUnion represented a majority of the employees in anappropriate unit of office and technical employeeson all material dates. Such a remedy was approvedby the Supreme- Court inN. L. R. B. v. Gissel PackingCo., Inc.,395 U.S. 575 (1969). In cases such as thisone, it is difficult for the Board to decide whether abargaining-order should issue. On one hand, we havefound that Respondent has engaged in serious unfairlabor practices. On the other hand, not all violationsof Section 8(a)(1) are sufficiently egregious to war-rant a bargaining order. Having carefully consideredall the circumstances of this case and noting that wehave dismissed a majority of the allegations of thecomplaint, we shall not issue a bargaining order aspart of the remedy. In doing so, we neither condoneRespondent's unlawful activity nor discount the seri-ousness of such unlawful activity. However, we arenot convinced that Respondent's unlawful actions,which consisted primarily of statements made by Re-spondent Soper in one speech on September 16, aresufficiently pervasive to prevent the holding of a freeand fair election. Accordingly, we shall deny GeneralCounsel's request that we order Respondent to rec-ognize and bargain with the Union.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andtheUnion is a labor organization, all within themeaning of the Act.ourselvesbound by whatwe presumeto bethe Administrative Law Judge'scredibilityfindings,we have,in reaching our conclusion as to Windhorst'sdischarge, evaluatedYavorsky's remark as one madein jest. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By promising to employees on September 16,IT IS FURTHER ORDERED that those portions of the1974, to recommend and implement improved bene-complaint found to be without merit are hereby dis-fits in order to discourage support for the Union,missed.Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.By appointing an employee task force to reportonproblemswithphysicalconditionsatRespondent's facility and by promising to take cor-rective action based on the task force's findings inorder to discourage support for the Union, Respon-dent engaged in unfair labor practices within themeaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.5.Except as found above, Respondent has not en-gaged in unfair labor practices.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent, Cali-fornia PelletMill Company, a subsidiary of Inger-soll-Rand Company, San Francisco, California, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully promising to recommend and im-plement improved benefits to employees in order todiscourage their support for the Union.(b)Appointing an employee task force to reportonproblemswithphysicalconditionsatRespondent's facility and promising to take correc-tive action based on the task force's findings in orderto discourage support for the Union.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action:(a) Post at its San Francisco facility copies of theattached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 20, after being duly signed byRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedaysthereafter,in conspicuous places,including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.6 In the event that thisOrderis enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in order to discourage your sup-port for International Association of Machinistsand AerospaceWorkers,AFL-CIO, DistrictLodge No. 115, Local Lodge No. 68, promise torecommend and implement improved benefits.WE WILL NOT, in order to discourage your sup-port for the Union, appoint an employee taskforce to report on problems with physical condi-tions at our facility and promise to take correc-tive action based on the task force's findings.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed in Sec-tion 7 of the National Labor Relations Act.You are free to become or remain members of In-ternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 115, LocalLodge No. 68, or any other labor organization.CALIFORNIA PELLET MILL COMPANY, ASUBSIDIARY OF INGERSOLL-RAND COMPANYDECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Administrative Law Judge: This pro-ceeding heard at San Francisco,California,on November11, 12, and 13, 1974,1 pursuant to a charge filed on August2, 1974,and a complaint issued on September 27, presentsquestions whether Respondent,called the Company, laidoff and/or discharged employee Bruce Windhorst on July18, in violation of Section 8(a)(3) because he engaged inactivities on behalf of the Charging Party, herein called theUnion,or because he was the least senior employee in areduction in force.Also, whether Respondent Companyengaged in other acts of interference, restraint,and coer-cion in violation of employee rights under Section 8(a)(1)1All dates refer to 1974 unless otherwise indicated. CALIFORNIA PELLET MILL COMPANYof the National Labor Relations Act, as amended, hereincalled the Act,by allegedly instituting a wage increase,adopting a program whereby employees could discuss theirproblems directly with Respondent Company, and recom-mending to its parent company certain additional benefitsfor its office employees.Also alleged is a refusal to recog-nize and bargain with said Union in violation of Section8(a)(1) of the Act because Respondent's alleged violationsprevented the holding of a fair election.Upon the entire record, including observation of the de-meanor of the witnesses in testifying, the recital of the factshereinafter found, and after due consideration of the briefsfiled by the parties on December 19, there are hereby madethe following credibility and factual findings.21.THE BUSINESS OF THE EMPLOYERAND THE LABORORGANIZATION INVOLVEDThe Respondent Company, a California corporation,was acquired by Ingersoll-Rand Corporation on August 8,1974. It is engaged in San Francisco in the manufacturingof feed mill machinery. Respondent during the past calen-dar year purchased and received goods andmaterials inexcess of $50,000 directly from suppliers located outsideCalifornia and also receivedgross revenuesin excess of$500,000. It is undisputed that Respondentis engaged incommercewithin themeaning ofSection 2(6) and (7) ofthe Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.11. INTRODUCTIONThis proceeding arose in the context of a union organi-zational campaign commencing about June 25, whenBruce Windhorst, the alleged discriminatee, contacted offi-cials of the Union with a view to Respondent's office em-ployees being represented by said Union. It is uncontro-verted that the first time Respondent knew of unionactivities was on July 12, when Treseler, a company offi-cial, learned of this from an office employee. (See last par.sec. IV, A.) On July 19, the Company conducted an "atti-tude survey"to ascertain what complaints the office em-ployees had with respect to their working conditions andwere told by company officials that the results of the sur-vey would be tabulated. The results of the survey werepresented to them on September 16. See Respondent's Ex-hibit 3. The unfair labor practices are alleged to have oc-curred during the time the Union was soliciting theRespondent's 49 office employees to sign authorizationcards. Respondent's production and maintenance employ-ees in its San Francisco plant have been represented by theCharging Party Union for over 30 years. It is uncontrovert-ed that the relationship between the Company and theCharging Party Union has been excellent. The Union nowseeks to represent the approximately 49 office employees atthe San Francisco plant.2Cf.Permaneer Corporation,214 NLRBNo.47, In. 3 (1974),Bishop andMalco,Inc., d/b/aWalkers,159 NLRB 1159, 1161 (1966),andArrow GasCorporation,124 NLRB 766,771 (1959).441When 32 of the 49 office employees had signed authori-zation cards as of July 30, in the following appropriateunit, namely, "All technical and office personnel includingoffice clerical employees," the Union requested recognitionon August 12.3 The Company on August 15 and since thenhas refused to recognize and bargain with the Unionwhereupon the latter filed a petition for an election on Au-gust 19 (Case 20-RC-12283). A hearing was held on Sep-tember 10, pursuant to said representation petition, withrespect to whether two employees were to be includedwithin the appropriate unit. On December 16, the represen-tation case was dismissed by the Regional Director.IIITHE ALLEGED 8(aXI) VIOLATIONSSylvia Robinson, the most active employee union propo-nent,' commenced working for Respondent Company onNovember 19, 1973, and presently works in the data pro-cessing department. In the past year, she received three payincreases, the last on July 24, effective July 1. John Yavor-sky, supervisor, data processing department, spoke on July24 to all the employees in that department on companypremises.According to Robinson, Yavorsky told the em-ployees that "he wanted to bring to light some of the thingsthat we wouldn't have if we had a unionrepresenting usthat we had at that time, the things that we haveas we areworking now. . . . He said that we would have to have atimeclock, we'd have to punch a timeclock, we would haveto take our vacations at a certain set time of the year. Andwe wouldn'tbe able to have the personal type of relation-ship that we have with our supervisors, for instance beingable to have our working hours arrangedat certain times.... [Yavorsky] said he'd kill any of us if we told it, buthe said that he couldn't see any reason [Windhorst, allegeddiscriminatee],was fired except for union activities. And ifitweren't for union activities, then he was fired soonerbecause ofhis union activities."On Robinson'scross-examination,itwas elicited thatshe statedin her affidavit with respect to Yavorsky's com-ments regardingWindhorst's termination that: "He saidthis in a kidding way, but I don't believe that Bruce [Wind-horst] was let go for anything other than his union activi-ties.But if he wasn't, then hisrelease wassped up becauseof his union activities." Robinson acknowledged on cross-examinationthat on August 24 she gave an affidavit to aBoard investigatorin which she stated: "John Yavorskytold us, 'no one is going to be fired nor has anyone beenfired for his union activities. Bruce [Windhorst] was notfired forhis unionactivities.His job is being put on thecomputer."' It was also disclosed in her affidavit that Ya-vorsky compared the office employees' working conditionsto those of the plant's unionized productionand mainte-nanceemployees, pointing out that the collective-bargain-ing agreementbetween the Union herein and the Companycovering the unionizedemployees provided that they mustpuncha timeclock, required them to take their vacations attimes specifiedby the Company, "and management cannot3Resp. Exh. 24 She testified."Ipassedout many cards to employees.Iwas active[in the union organizational campaign]"and solicited "about ten" of hercoworkers to sign unionauthorization cards. 442DECISIONS OFNATIONALLABOR RELATIONS BOARDmake any allowance for them on special working time"under their contract provisions. She did admit that Yavor-sky, during the question and answer period, called the of-fice employees' attention to the fact that with the Union,"we would not have the personal relationship that we thenenjoyed with our supervisors.We would not be able tohave the special arrangements of time . . . we would notbe allowed to have special arrangements for working hoursthat we had at the time." She concluded this phase of hertestimony by grudginglyagreeingafter repeated questionsby counsel which she finally answered that "Nothing hashappened to my employment since I have been active inthe Union."JenniferWright, day-shift supervisor of computer pro-gramming, testified that she attended the July 24 meetingat which Yavorsky spoke to about six employees of thedata processing department. When called as a witness onbehalf of the General Counsel, she stated that Yavorsky, indiscussing BruceWindhorst's being laid off on July 18,said: "that he felt Bruce was scheduled to be let go or-buthe felt that he may have been let go sooner because of hisunion activities." An affidavit dated September 9, whichshe gave to a Board investigator, reads: "I recall that dur-ing the end of the meeting Yavorsky stated to the group ina kidding way, I'll kill any of you who repeat it, but I don'tbelieve that Bruce Windhorst was let go for anything otherthan his union activities. But if he wasn't let go for them,then his release was sped up because of his union activities.These may not have been the words that Mr. Yavorskyused, but he gave the impression or implied that Windhorstwas let go for his union activities."On cross-examination, Wright, who also attended unionmeetings,denied Yavorsky said if the Union prevailed "wewould have to use a timeclock. We discussed the possibilityof a timeclock, but there was no definite statement made asto whether we would or would not have one." The same,she testified, was also true with respect to when vacationswould be assigned if the Union were to represent the officeemployees. Also, she stated, Yavorsky pointed out theways in which the Union could be beneficial to the em-ployees, such as having a grievance procedure and thatwagesmight be higher, citing a union plant where officeemployees received more than they did. Wright testifiedthat in discussions with her coworkers, she also told someof them that they probably would receive higher pay with aunion representing them.Wright testified that Yavorskyassured them no one would be fired for union activities,telling them that Windhorst was let go because his job wasabolished when the Company put in a computer system.On redirect examination by the General Counsel, Wrighttestified that she discussed "unions" with the employeesand told them "personally, I did not like unions and that Idid not want to join one. I would not join one."The third time that Sylvia Robinson was recalled by theGeneral Counsel to the witness stand for additional directexamination, she testified with respect to a meeting of theoffice employees on or about September 16, at which timeRobert L. Soper, president of the Respondent Company,addressed some of the office employees in the lunchroom.5This meeting was held 6 days after the hearing, on Septem-ber 10, of the representation case,supra.Robinson ex-plained that the purpose of this meeting was to discuss thecomplaints made by the office employees during the courseof a survey conducted in July by Crickenberg, vice presi-dent of the Company. Robinson's testimonyis as follows:Soper commented on the recommendations made byCrickenberger, a company official, who was appointed byhim toascertainwhat complaints, if any, the office em-ployees had regarding their working conditions. Soper alsodiscussedthe salary reviews of the employees which theCompany makes twice yearly and he assured them hewould compare their salaries with what other companies inthe area were paying their employees performing compara-ble work. He further stated that, if the survey revealedtherewereany companies whose office employees wereunionized, that he would compare the Union's wage scaleswith Respondent's in determining whether their presentsalaries wereadequate. Also, that they would be paid cashfor overtime instead of being given compensatory timewhich was the present policy of Respondent. Soper alsostated that, whenever their workload was too much forthem to "handle," additional workers would be hired. Rob-inson also testifiedthat Soper said: "That we would get thebetter package of either Ingersoll-Rand or California PelletMill, as far as benefits were concerned. That according toFederal law, [we] would have an equal employment oppor-tunity program for women and other minorities. He saidthat we could trust him or Wierle [an official of Ingersoll-Rand], to carry these things through. That we would have achance to work for not only California Pellet Mill, but nowwithIngersoll-Rand . . . a larger company and possibly wewould have more types of jobs available to us now and wecould transfer to where Ingersoll-Rand has plants in widergeographical locations such as in other cities."Robert Treseler, Respondent's treasurer, also spoke tothem at this September 16 meeting, testified Robinson,about their salaries as compared with another companyowned by Ingersoll-Rand. Then there was a question-and-answerperiod, followed by a visual presentation made bymeans ofa large tablet, referred to as a "flip-chart," whichwas placedon an easel.Each of the 25 pages of this flip-chart described the complaints made by various employeesin the July 19 survey. As Crickenberger, Respondent's vicepresident, read the employees' various complaints whichwere written on each page of the flip-chart, he would thenpause and Soper would comment with respect to the com-plaints on each page of this visual presentation displayedon the easel. (See Resp. Exh. 3.) After Soper completed hiscomments which were read from prepared typewrittenpages,6 the employees again asked questions of Soper andthe other officials present. During the course of these meet-ings,Soper, when under cross-examination, testified thathe emphasized to the office employees that the Companywas under legal restrictions not to discuss with them anybenefits they might receive because of the unfair laborpractice proceeding then pending. These legal restrictionsare enumerated in the prepared statement he read to the3A series of about sixmeetingswith small groups were held over a periodof a few days at which the same format was used. See Resp. Exh. 5.6 Resp Exh 4. CALIFORNIA PELLET MILL COMPANYemployees at the meetings held on September 16. Whentheir questions were answeredthe meetingconcluded.Judith C. Stevenson, who has been employed for 6 yearsby the Company, testified that she spoke with Treseler,Respondent's treasurer, sometime in July "about manythings including grievances." During this conversation, ref-erence was made to a memorandum dated July 22, 1974,signed by Soper, president of the Company, to all officeemployees which was posted on the plant bulletin board. Itread as follows:It has been pointed out by several people that occa-sionally CPM office employees have problems whichthey wish to discuss with someone other than theirown supervisor. Consequently, we are asking Lou Ghi-lardi to make time available to discuss such problemswith you if the occasion should arise.Lou will be available by appointment only.7Itwas elicited on cross-examination that this same sys-tem had been in effect prior to the date of the above mem-orandum except that she had discussed her problems witheither her immediate supervisor or Treseler prior to July22, 1974. This was applicable also for all office employees.Stevenson also testified on her direct examination by theGeneral Counsel that, prior to 1974, all the office employ-ees had received an annual general pay increase "at Christ-mas time," and on July 1, 1974, she and the other officeemployees received, in addition to the annual generalChristmas pay raise, a "six percent cost of living" increase .8When the General Counsel called Treseler,Re-spondent's treasurer, for a second time as a witness onher behalf, she questioned him with respect to "salary re-views" of office employees that he conducted pursuant to arequest by Soper, president of Respondent, on June 26. Hetestified that Federal wage controls which had been in ef-fect from August 1971 were abolished in May 1974, where-upon the Company decided to give the office employees"two-step payincreases" which included a 6-percent cost-of-living pay increase and merit increases which were putinto effect as of July 1. This two-step pay increase appliedto all of Respondent's nonunion employees in its six plantsthroughout the United States and Puerto Rico.9A memorandum signed by Soper and distributed to alloffice employees on August 15 reads as follows:As you are aware, several weeks ago you had an op-portunity to participate in an attitude survey whichwas conducted in our office. You were given strictassurance that your written comments on the surveywould not be disclosed to any management personhere at the Company. Further, you were given assur-ance that the results of the survey would be communi-cated to you and that all of the problems which youfelt existed would be thoroughly discussed and correc-tive action taken where possible.7Ghilardiis director of corporate personnel.BMerit increases were given on no particular date but wheneverthe Com-panydetermined an employee deserved such an increase.Respondent's union employees were provided for in their respective col-lective-bargaining agreements.443I am happy to advise you that the results of the surveyhave been tabulated and your individual responseshave been analyzed. In view of our recent merger withIngersoll-Rand Company, the details and results ofthe attitude survey have been turned over to the cor-porate personnel department of Ingersoll-Rand Com-pany and we have been advised that the results of thesurvey will be forthcoming within the next severalweeks.Once the survey results are given to me, it is my inten-tion to review those problems that are highlighted bythe survey and meetings with small groups of you willbe set up to review in depth the results of the survey.These meetings will commence within the next severalweeks and, hopefully, each of us will benefit greatlyfrom the survey and those improvements that are dic-tated by the survey will immediately be implemented.Gail Cordes, John Lara, and Margarita Jerome, all ofwhom signed union cards, were present at a get-together onSeptember 16 with Soper who requested them to head anemployees' grievance task force to consider the office em-ployees' "physical working conditions" complaints and towrite a report "on an office-by-office basis" which wouldinclude their supervision, wages, or anything else.10 Thethree employees agreed to serve on this "task force."Cordes submitted her written report to Soper on approxi-mately September 26,11 which Soper, in turn, has posted onthe company bulletin board on the same date.12 Cordes'report was also distributed to each office employee. Cordeslater submitted a second "report" to Soper which was notdistributed, as Soper told her, according to Cordes, that itwould be necessary to hold it in abeyance because of thepending charges against the Company which the Unionhad filed with the Board. However, explained Cordes, Sop-er "went forward" with the suggestions embodied in herfirst report. John Lara, the third member of this task force,also submitted an undated report to Soper. (G.C. Exh. 6.)IV. DISCUSSIONS AND CONCLUSIONSIn this proceeding, the bare recital of the facts is suffi-cient to show no restraint, coercion, or interference withinthe meaning of Section 7, nor substantial evidence of un-fair labor practices encompassed by Section 8(a)(1). In ar-riving at this conclusion, recourse was had and reliancewas placed upon accompanying circumstances. Consider-ation has been given also to all the attendant circumstancesin the context of this overall perspective here presented.These circumstances have been considered compositelyand inferences drawn which are reasonably justified bytheir cumulative, probative effects. The fact that there is10The General Counsel's representative stated that this testimony waselicited to prove the allegations of the unfairlaborpractices of par6(e) ofthe complaint;namely, the "institutionof anemployee grievance commit-tee" and par.6(f) "recommendations for improvements in vacations, holi-days, overtime,pensions,merit increases.which were being made byIngersoll-Rand [parentcompany ofRespondent] in orderto discourage theemployeesfromsupporting the Union. ." The General Counsel's repre-sentative added that she was not allegingthis "survey"to be"illegal "IIGC. Exh 4.iz See G.C. Exh. 5 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDevidence considered,of and by itself,to support a decisionisnot sufficient where there is opposing evidence so sub-stantial in character as to detract from its weight and ren-der it less than "substantial on the record as a whole."With respect to the alleged violations of Section 8(a)(1)which are detailed above,the test is whether the conductcharged was reasonably calculated to interfere with theemployees'free choice as to whethertheydesired to berepresented by the Union for the purpose of collective bar-gaining.13Interference,restraint,or coercion is not mea-sured by the employer's intent or the effectiveness of hisaction,but ratherby whetherthe conduct is reasonablycalculated,or tends to interfere with the free exercise ofemployees'rights under the Act. 14The language and legisla-tive historyof Section 8(a)(1) shows that Congress intend-ed in banning"interference" to proscribe any employeractivity which would tend to limit employees in the exer-ciseof their statutory rights. The key to interpretation ofSection 8(axl) is the purposeof the Actas expressed in thepreamble:To preserve to employees an atmosphere inwhich they have full freedom of choice with respect to col-lective bargaining and the designation of a bargaining rep-resentative.Inherent in the very nature of the rights guar-anteed by Section 7 is the concomitant right of fullfreedom from employer intermeddling.Employees have asclear a right to organize and select their representatives forlawful purposes as the employer has to organize its busi-ness and select its own officers and agents.Itmay be stated that as to all these violations of Section8(a)(1) alleged by the General Counsel that the Act doesnot require an employer pending an election to refrainfrom making economically motivated decisions involvingbusiness matters or any changes in wage rates or otherworking conditions necessary to the continued and orderlyoperation of his plant, absent a promise or benefit condi-tioned upon rejection of the union and/or any causal con-nection between such changes and the rights accorded toemployeesby the Act. No suchcausal connection has beenshown here.Normal business decisions must continue tobe made and frequently are necessary for efficient opera-tion of the plant,even though it occurs during an organiza-tional campaign.The proof adduced by the General Coun-sel in this proceeding does not indicate that these matterswere abnormal or unusual so as to warrant an unfair laborpractice finding in the light of the various insubstantialincidents detailed above.15And as statedinN.L.R.B. v.American Ship Building Co.,380 U.S. 300 at 339 (1965):"The correct test for determining whether §8(axl) has beenviolated in cases not involving an employer's antiunionmotive [as is the situation in the case at bar]iswhether thebusiness justificationfor the employer's action outweighsthe interferencewith §7 rights involved."Any finding that the Respondent could not continue tomake normal business decisions such as pay increases dur-ing the Union's campaign in keepingwithRespondent'sestablished policy of past years clearly is contrary, not only13N.L.R.B. v. Wilbur H. Ford, andothers doing businessas Ford Brothers,to the realities of industrial life, but also to the actualitiesof industrial relations and the law, as such action on thepart of the Company,under the circumstances here re-vealed, and the test stated by the Supreme Court inAmeri-can Ship Building, supra,could not have interfered with,restrained,or coerced the employees herein within themeaning of Section 8(a)(1). This is particularly so in thiscase wherethe Companywas restrained from granting anypay increases for a period of over 2 years because of wagecontrols establishedby theFederal Government. More-over, no objective evidence has been presented to showthat the alleged wages and benefits matters alleged to be8(a)(1) violations were to be conditioned on the employeesvoting for or against the Union;nor is there any showingthat these matters were discussed with the intention of in-ducing the employees to vote against the Union or to influ-ence the outcome of the election.Conduct which serves legitimate business ends dispels aclaim of illegitimate motives.An employer is free during anorganizational campaign to increase wages or otherwise toinstitute improved conditions of employment if thechanges are motivated by legitimate business consider-ations.16Action taken by an employer in the pursuit oflegitimate business ends andwithout anyintent to invadeemployees' statutory rights, but to accomplish business ob-jectives acceptable under the Act, is the overriding consid-eration in situations of this type.There is no evidence herethat either the timing of the "surveys" which were conduct-ed by the Respondent Company was intended by it to dis-courage union activity nor conceived to counteract the or-ganizingcampaign.An employer'ssolicitationofgrievances during preelection meetings with employees nei-ther violated the Act nor interfered with the election, eventhough this solicitation carried with it an inference that theemployer was promising to correct any inequities that itmight discover.Uarco, Incorporated,216 NLRB No. 2(1975).Certainly it cannot be laid down as a governing rule that,during a union campaign,management must deny to itsemployees increased advantages which in the absence ofthe campaign would be granted.l" Even though there werewage increases granted to the employees subsequent to therescission of the Federal Government'swage freeze, never-theless, if the Respondent Company was motivated by le-gitimate businesspurposes, it is not prohibited by Section8(a)(1), even though its incidental effect conceivably maybe to discourage union membership. Only if it were theRespondent's express purpose to discourage such member-ship is the "claim of legitimacy. . .totally dispelled." 18This was not shown by the evidence in this proceeding.In applying these principles to the facts in the case athand,it is evident that there was no violation of Section8(axl) as the matters complained of by the General Coun-sel had little,ifany,tendency to restrain or coerce theemployees'free choice within the meaning of Section8(axl). For, if it is apparent to the employees that there isa legitimate businesspurpose for the employer's action,they are not likely to consider this as something which170 F.2d 735, 738 (C.A. 6, 1948).16BurnsBrick Company,80 NLRB 389, 391 (1948).u Dixie Shirt Company, Inc.,79 NLRB 127, 128 (1948).17N L.R.B. v. W. T. Grant Company,208 F.2d 710, 712 (C.A. 4. 1953).IS Cf.Cranston PrintWorks Company,115 NLRB 537, 540, 541 (1956)18N.L R.B v. ErieResistorCorp et a!.373 U.S. 221, 228 (1963) CALIFORNIA PELLET MILL COMPANY445could be gained and retained if there were no union. Ofcourse, whenever motive determines the legality of con-duct, the actor runs the risk that his motive will be subjectto scrutiny, but the burden of proving that the employerhas acted unlawfully rests upon the General Counsel. Thisburden of proof, it is found, the General Counsel has notmaintained.19 Accordingly, viewed as a whole, and bearinginmind that, in controversies of this kind the paramountpurpose of the Act is to secure to the employees freedom ofchoice in the selection of their collective-bargaining repre-sentative,20 it is found that the General Counsel's represen-tative has not proved affirmatively by substantial, credibleevidence 21 the 8(a)(1) allegations of the complaint with re-spect to instituting wage increases and a program wherebyemployees could discuss their problems directly with Re-spondent and to recommending to the parent companycertain additional benefits for its office employees 22 It isalso recommended that the section of the complaint whichavers Yavorsky threatened employees with restrictions ontheir working conditions if they selected the Union be dis-missed asthere is not a modicum of evidence probative ofthis charge.A. Alleged 8(a)(3) ViolationThe complaint alleges thatBruceWindhorst, who wasemployed as a cost accounting clerk by Respondent forapproximately 13 months, was discriminatorily dischargedon July 18 because of his union activities.23 On June 25, hemet with a representative of the Charging Party Union atwhich time he signed a union authorization card. He at-tended about five meetings at the machinists' union halland he also held a union meeting at his home in San Fran-cisco at which some of his coworkers were present. Author-ization cards were distributed by union representatives atthese meetings.Windhorst distributed union cards to ap-proximately three employees.On July 18, Treseler,Respondent's treasurer, called Windhorst to his office, atwhich time there were also present Shop SuperintendentArthur Ackley and John Harness, manager of the cost ac-counting department, who was Windhorst's immediate su-pervisor.Windhorst testified that Harness told him, "thejob that I was doing was being computerized and that itwasn't feasible to keep me on the payroll. He wanted tophase my position out." It is undisputed that Windhorstwas the least senior employee in the cost accounting de-partment at the time of his dismissal.On cross-examination, Windhorst testified that when hewas informed of his release no mention was made by thosepresent of either the Union or his union activities. When heapplied for unemployment insurance on July 21, written inlonghand on his application form is the following: "Layoff-lack of work." By a letter addressed to the unemploy-ment office, dated July 26, Treseler, the company treasurer,stated thatWindhorst "left work" because it "computer-ized its shop payroll, and as a result claimant's position wasphased out." When asked why he did not mention to thecompany officials that it was his belief that he was being letgo because of his union activities, he answered: "I didn'tthink it was necessary."AfterWindhorst had the terms "lay-off" and "dis-charge" defined for him while he was on the witness stand,he was then asked whether he was discharged or laid off onJuly 18. He answered: "I was told I was laid off." On re-buttal, it was elicited that none of the company officialsadvised him on July 18, that "if work picked up [he] mightbe called back."Respondent gave Windhorst a letter of recommendationdated July 23 in which John Harness, his supervisor, statedthat his "position has been phased out as a result of beingabsorbed by our Data Processing Department." It de-scribed him as "a diligent and capable worker [whose] at-tendance and job attitude were very good. Harness' letterconcludes: "We were sorry his position had to be phasedout and I am happy to give this recommendation for him."JenniferWright testified on direct examination by theGeneral Counsel that she spoke to Treseler concerningWindhorst'sdismissaland that she asked him whetherWindhorst would be "hired back" if there was a job avail-able for which he was qualified and Treseler replied: "Ifthere was an opening and the supervisor was willing to hireWindhorst that there would be no objectionto him beinghired back by the Company." She continued that she toldthis toWindhorst. On rebuttal, Windhorst testified that atthe time his employment ended on July 18 he was not toldthat "if work picked up, he might be called back."Treseler testified he learned for the first time, on July 12,from Niki Bigelow, an office employee, who came to hisoffice on her own initiative and informed him that she hadbeen approached by Windhorst to sign a union card. Sheagain came to Treseler's office on July 15, and told himthat Sylvia Robinson and Judy Stevenson, office employ-ees, also were engaged inthe Union's organizing campaign.B. Conclusions19Campbell & McLean, Inc.,106 NLRB 1049 (1953);W. C Naborsd/b/aW. C. Nabors Company,89 NLRB 538, 540(1950);N.L R B v.W T.Grant Company, 208 F.2d 710, 712 (C.A. 4, 1953).20 International Associationof Machinists;Tool and Diemakers,Lodge No35, etc [Serrick Corp,] v. N.L.R B,311 U.S. 72 (1940);N.L.R B. v. Pennsyl-vaniaGreyhoundLines,Inc.,303 U.S. 261 (1938);N L.R.B. v. Jones&Laugh-lin Steel Corp.,301 U.S. 1 (1937).21Robinson,an avid union proponent,whose perfervid interest amountedto bias, rendered some of her testimony with respect to certain critical as-pects of this case untrustworthy. Such testimony which is in conflict with thefindings of facts herein is not credited.22 Cf.AmericanNewspaperPublishers Associationv.N L R B.,193 F.2d782, 805 (C.A. 7, 1951)23His duties consisted of preparingthe shop payrolland matching in-voices, receiving tags, and purchase orders.More than 4 months before union activity commencedat the plant, Soper discussed with Harness the need tocomputerize the shop payroll. After discussion by the com-pany officials over a period of time, they concluded thatputting the payroll on the computer would result in a de-crease in department costs by eliminating the need for theservices of one cost accounting department employee. Theinstallation and testing of the computer system was con-cluded and approved on July 17. On July 18, Windhorstwas notified that, as he had the least seniority in the costaccounting department, he would be "laid off." Respon-dent contends that the installation of the computer system 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDresulted in Windhorst's "layoff,not his discharge."As the record indicates,supra,Windhorst'sorganiza-tional activities were such that he could not be character-ized as a noticeably prominent union proponent 24 Thatdescription could better be applied to Robinson who ispresently working forthe Company.She was the most ag-gressively active employee organizer openly supporting theUnion. She distributed many authorization cards to whichshe obtained employees'signatures to approximately 14 ofthe 32 union cards signed by her coworkers.An employer is not in violation of the Act if, for eco-nomic reasonswhichserve legitimate business interests, helays offan employee so long as his real reason is not an-tiorganizational or otherwisecontrary tothe Act's man-date 25 The General Counsel must show improper motiva-tion for this alleged 8(a)(3) violation.This she has notdone.On the contrary,the Respondent came forward withaffirmativeevidenceofproper business justification.Thereupon, the burden of going forward with evidence toshow that Windhorst,as alleged in the complaint was "dis-charged because of his activities on behalf of the Union"shifted to the General Counsel 26 This burden of proof ofantiunion purpose she has failedto carry.Moreover, thedismissal of the alleged 8(a)(1) violations,supra,signifiesan absence on Respondent's part of either union animus ordiscriminatory motivation.On these facts,it is concluded that Respondent did not"discharge"Windhorst because of his activities on behalfof the Union. It is found, therefore, that the GeneralCounsel's representative has failed to sustain her burden ofproving by a preponderance of the evidence that Respon-dent discriminatorily laid off and/or discharged BruceWindhorst in violation of Section 8(a)(3) of the Act. Ac-cordingly, it shall be recommended that the 8(a)(3) allega-tion in the complaint be dismissed.2124Windhorst solicited approximately three employees to sign union cardsand attended five union meetings,one of whichwas held at his home.21N.L.R.B. v. Great Dane Trailers,388 U S. 26, 34 (1967);N L.R B vAmericanShipBuildingCo.,380 U.S. 300,311 (1965);N.L R.B. v. WatermanSteamship Co,309 U S. 206, 218-219.26N L.R B. v. Great Dane Trailers, Inc, supra,33-34. Accord.Jervis Cor-poration,Bolivar Divisionv.N.L R.B.,387 F 2d 107, 113, In. 4, (C.A. 6,1967);N L R.B. v. Crosby Chemicals, Inc,274 F.2d 72, 74, In 5, (C.A. 5,1960).17N L.R.B v. United Brass Works,287 F 2d 689, 693 (C.A. 4, 1961);C. The Steel-Fab DoctrineUnder the Board's holding inSteel-Fab,212 NLRB 363(1974), the General Counsel contends that a bargaining or-der is warranted to remedy the Respondent Company's"serious" unfair labor practices which "prevented the hold-ing of a fair election."In view of the findings made above dismissing the al-leged 8(a)(1) and 8(a)(3) violations, it would be devoid ofpurpose to consider the relevancy ofSteel-Fabto the situa-tion at bar where no unfair labor practices were commit-ted. InSteel-Fab,the Board held thatGissel-typebargainorders would operate solely"in futuro"to remedy acts ofunlawful interference and discrimination that dissipatedthe Union's majority and precluded the holding of a fairelection, and that findings of refusal to bargain violationsare undesirable and unnecessary.The Thirty-Ninth An-nual Report of the National Labor Relations Board, at 86,discussesthoroughly the obligation to bargain where unfairlabor practices are of such "pervasive and aggravated"character as to preclude a fair election, and makes clearthatSteel-Fabhas no application to the instant case wherethere is no violationof the Act. Accordingly,it is recom-mended that the allegations of paragraphs IX to XII inclu-sive of the complaint be dismissed. flCONCLUSIONS OF LAWThe Companyhas not engagedin the unfair labor prac-tices allegedin the complaint.[RecommendedOrder fordismissalomitted from publi-cation.]TorringtonCo v. N L R B.,506 F.2d 1042 (C A 4, 1974);TimkenCo.,213NLRB486 (1974)26 SeeLinden Lumber Division;Summer& Co v N L.R.B,419 U S 301(1974), where the SupremeCourtheld that anemployer thathas not en-gaged in an unfair labor practice impairing the electoral process, does notcommit a violation of Sec. 8(a)(5) ofthe NationalLaborRelations Actsimply because he refuses to accept evidence of the union'smajority statusother than the results of a Board election.The Courtstated that at least inthe absenceof anyagreement to permitmajoritystatus to be determined bymeans other than a Board election,a union that is refused recognition de-spite cards or other such evidence purporting to show that it represents amajority of the employees has the burden of taking the next step and invok-ing the Board's election procedure.Cf.Elm Hill Meats of Owensboro, ElmHill Meats,Inc, Baltz BrothersPacking Company,213 NLRB 874 (1974).